Citation Nr: 1757266	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-03 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to July 2001 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in part, denied service connection for bilateral ankle disorders and sleep apnea.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2017.  A transcript of this proceeding has been associated with the claims file. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the bilateral ankle issues, the Veteran's service treatment records show treatment for a right ankle sprain in October 1988 and November 1988 and left ankle sprains in October 1979 and April 1985.  Significantly, a November 1988 service treatment record appears to describe the Veteran's right ankle sprain as "chronic."  However, following the October 1988 right ankle sprain, service treatment records are negative for any other complaints regarding the ankles and a November 2000 separation examination shows normal lower extremities.  Furthermore, in a January 2001 report of medical history, the Veteran specifically denied "arthritis, rheumatism, or bursitis" as well as "bone, joint, or other deformity."  The first indication of a bilateral ankle disability after service is an August 2011 treatment record noting bilateral ankle pain.  

In connection with the Veteran's claim, he was afforded a VA examination in September 2011.  This examination shows a diagnosis of bilateral degenerative joint disease of the ankles, noting an onset of 1979 (during the Veteran's military service).  However, the examiner opined that the bilateral ankle disorders were less likely than not related to the Veteran's military service as there was no evidence of either chronic ankle pain or a chronic ankle condition in the Veteran's service treatment records.  In contrast, the Veteran submitted an August 2011 statement from Dr. M.M., the Veteran's treating physician, wherein Dr. M.M. opined that the Veteran's bilateral ankle disability was the result of "repetitive motion stressors sustained during his military service."    

Unfortunately, the Board finds that the September 2011 VA examination is inadequate as the opinion appears to be based on factual inaccuracy and a flawed rationale.  First, the September 2011 VA examiner noted the onset of the Veteran's degenerative joint disease of the bilateral ankles to be 1979 (during the Veteran's military service) but then opined that the Veteran's bilateral ankle disorder was not related to his military service.  Second, the September 2011 VA examiner indicated that there was no evidence of a "chronic" ankle disability in service but did not consider the November 1988 service treatment record suggesting a "chronic" right ankle sprain.  In fact, the September 2011 VA examiner did not mention the in-service bilateral ankle strains at all.  Third, the September 2011 VA examiner did not consider Dr. M.M.'s August 2011 medical opinion finding that the Veteran's bilateral ankle disability was the result of "repetitive motion stressors sustained during his military service."  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the September 2011 VA examination is required.

With regard to the sleep apnea issue, the Veteran's service treatment records are negative for any indication of sleep apnea.  Significantly, a November 2000 examination shows a normal respiratory system and in a January 2001 report of medical history the Veteran specifically denied "frequent trouble sleeping."  The earliest evidence of sleep apnea is an August 2008 treatment record noting possible sleep apnea with confirmation of a diagnosis of obstructive sleep apnea by sleep study in September 2008, approximately seven years after the Veteran's discharge from military service.  Significantly, the September 2008 sleep study notes that the Veteran's symptoms had begun three to five years earlier (i.e., 2003 to 2005, approximately two to four years after the Veteran's discharge from military service).

The Veteran has proffered two different theories regarding the etiology of his sleep apnea.  First, in his February 2013 substantive appeal, the Veteran wrote that he began experiencing symptoms of sleep apnea, to include snoring, gasping for air, and cessation of breathing during his active service which have continued for the past 25 to 30 years.  In support of this assertion, he submitted statements from his wife dated in February 2013 and October 2017 as well as a statement from a fellow service-member dated in November 2012 noting that the Veteran began experiencing sleep apnea symptoms, to include snoring and cessation of breathing, during the Veteran's active service.  

Second, in May 2017 correspondence, the Veteran wrote that his sleep apnea is secondary to and/or aggravated by weight gain caused by his service-connected lumbar spine disability due to an inability to exercise.  VA's General Counsel recently held that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017.  No medical opinion has been obtained regarding either theory.   As there is medical evidence of a diagnosis of sleep apnea which may have been incurred during service and/or may be related to a service-connected disability, a VA examination as to this issue is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, a review of the claims file includes VA treatment records dated through March 2017.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities.  Thereafter, all identified records, to include VA records dated from March 2017 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his claimed disabilities.  Request that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  All adequately identified records should be obtained, to include VA treatment records dated since March 2017.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to taken.

2. Request an addendum to the September 2011 VA ankle examination.  The claims file should be made available to, and reviewed by, the examiner.  If the September 2011 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

(a) What is the estimated date of onset of the Veteran's bilateral ankle degenerative joint disease?  

(b) Is it at least as likely as not that the Veteran's arthritis of the ankles manifested within one year of his separation from service on July 31, 2001?

(c) Is it at least as likely as not that the any currently diagnosed ankle disability developed in or was caused by the Veteran's service, to include the in-service ankle sprains in October 1979, April 1988, October 1988, and November 1988 to include the November 1988 notation of a "chronic" right ankle sprain as well as Dr. M.M.'s August 2011 medical opinion finding that the Veteran's bilateral ankle disability was the result of "repetitive motion stressors sustained during his military service"?

The rationale for any opinion offered should be provided.

3. Schedule the Veteran for a VA examination to determine whether the Veteran's sleep apnea is related to his military service and/or his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.

First, the examiner should opine as to whether the Veteran's sleep apnea, more likely, less likely, or at least as likely as not (50 percent or greater probability) began during the Veteran's military service. 

Next, the examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is caused or aggravated by the Veteran's lumbar spine disability.  The examiner should specifically discuss each of the following: (1) whether the Veteran's service-connected back disability caused the Veteran to become obese; (2) if so, whether the obesity as a result of the back disability was a substantial factor in causing or aggravating sleep apnea; and (3) whether the sleep apnea would not have occurred but for obesity caused by the service-connected back disability.  See VAOPGCPREC 1-2017.  

The examiner should consider the Veteran's lay statements regarding symptomatology and any other pertinent evidence in the claims file, to include the diagnosis of sleep apnea in September 2008; the allegations of the Veteran, his wife, and a fellow service-member regarding in-service snoring and cessation of breathing; and the Veteran's allegation that his sleep apnea is secondary to and/or aggravated by weight gain caused by his service-connected lumbar spine disability due to an inability to exercise.

A complete rationale for the opinions expressed should be provided.  

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran, and his representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




